
	

114 HR 1725 : National All Schedules Prescription Electronic Reporting Reauthorization Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1725
		IN THE SENATE OF THE UNITED STATES
		September 9, 2015Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend and reauthorize the controlled substance monitoring program under section 399O of the
			 Public Health Service Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National All Schedules Prescription Electronic Reporting Reauthorization Act of 2015. 2.Amendment to purposeParagraph (1) of section 2 of the National All Schedules Prescription Electronic Reporting Act of 2005 (Public Law 109–60) is amended to read as follows:
			
 (1)foster the establishment of State-administered controlled substance monitoring systems in order to ensure that—
 (A)health care providers have access to the accurate, timely prescription history information that they may use as a tool for the early identification of patients at risk for addiction in order to initiate appropriate medical interventions and avert the tragic personal, family, and community consequences of untreated addiction; and
 (B)appropriate law enforcement, regulatory, and State professional licensing authorities have access to prescription history information for the purposes of investigating drug diversion and prescribing and dispensing practices of errant prescribers or pharmacists; and.
 3.Amendments to controlled substance monitoring programSection 399O of the Public Health Service Act (42 U.S.C. 280g–3) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking or;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
						
 (C)to maintain and operate an existing State-controlled substance monitoring program.; and (B)in paragraph (3), by inserting by the Secretary after Grants awarded;
 (2)by amending subsection (b) to read as follows:  (b)Minimum requirementsThe Secretary shall maintain and, as appropriate, supplement or revise (after publishing proposed additions and revisions in the Federal Register and receiving public comments thereon) minimum requirements for criteria to be used by States for purposes of clauses (ii), (v), (vi), and (vii) of subsection (c)(1)(A).;
 (3)in subsection (c)— (A)in paragraph (1)(B)—
 (i)in the matter preceding clause (i), by striking (a)(1)(B) and inserting (a)(1)(B) or (a)(1)(C); (ii)in clause (i), by striking program to be improved and inserting program to be improved or maintained;
 (iii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; (iv)by inserting after clause (ii) the following:
						
 (iii)a plan to apply the latest advances in health information technology in order to incorporate prescription drug monitoring program data directly into the workflow of prescribers and dispensers to ensure timely access to patients’ controlled prescription drug history;;
 (v)in clause (iv), as redesignated, by inserting before the semicolon at the end and at least one health information technology system such as an electronic health records system, a health information exchange, or an e-prescribing system; and
 (vi)in clause (v), as redesignated, by striking public health and inserting public health or public safety; (B)in paragraph (3)—
 (i)by striking If a State that submits and inserting the following:  (A)In generalIf a State that submits;
 (ii)by striking the period at the end and inserting and include timelines for full implementation of such interoperability. The State shall also describe the manner in which it will achieve interoperability between its monitoring program and health information technology systems, as allowable under State law, and include timelines for implementation of such interoperability.; and
 (iii)by adding at the end the following:  (B)Monitoring of effortsThe Secretary shall monitor State efforts to achieve interoperability, as described in subparagraph (A).; and
 (C)in paragraph (5)— (i)by striking implement or improve and inserting establish, improve, or maintain; and
 (ii)by adding at the end the following: The Secretary shall redistribute any funds that are so returned among the remaining grantees under this section in accordance with the formula described in subsection (a)(2)(B).;
 (4)in subsection (d)— (A)in the matter preceding paragraph (1)—
 (i)by striking In implementing or improving and all that follows through (a)(1)(B) and inserting In establishing, improving, or maintaining a controlled substance monitoring program under this section, a State shall comply, or with respect to a State that applies for a grant under subparagraph (B) or (C) of subsection (a)(1); and
 (ii)by striking public health and inserting public health or public safety; and (B)by adding at the end the following:
					
 (5)The State shall report to the Secretary on— (A)as appropriate, interoperability with the controlled substance monitoring programs of Federal departments and agencies;
 (B)as appropriate, interoperability with health information technology systems such as electronic health records systems, health information exchanges, and e-prescribing systems; and
 (C)whether or not the State provides automatic, real-time or daily information about a patient when a practitioner (or the designee of a practitioner, where permitted) requests information about such patient.;
 (5)in subsections (e), (f)(1), and (g), by striking implementing or improving each place it appears and inserting establishing, improving, or maintaining; (6)in subsection (f)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking misuse of a schedule II, III, or IV substance and inserting misuse of a controlled substance included in schedule II, III, or IV of section 202(c) of the Controlled Substance Act; and
 (ii)in subparagraph (D), by inserting a State substance abuse agency, after a State health department,; and (B)by adding at the end the following:
					
 (3)Evaluation and reportingSubject to subsection (g), a State receiving a grant under subsection (a) shall provide the Secretary with aggregate data and other information determined by the Secretary to be necessary to enable the Secretary—
 (A)to evaluate the success of the State’s program in achieving its purposes; or (B)to prepare and submit the report to Congress required by subsection (l)(2).
 (4)Research by other entitiesA department, program, or administration receiving nonidentifiable information under paragraph (1)(D) may make such information available to other entities for research purposes.;
 (7)by redesignating subsections (h) through (n) as subsections (j) through (p), respectively; (8)in subsections (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place it appears and inserting subsection (j);
 (9)by inserting after subsection (g) the following:  (h)Education and access to the monitoring systemA State receiving a grant under subsection (a) shall take steps to—
 (1)facilitate prescriber and dispenser use of the State’s controlled substance monitoring system; (2)educate prescribers and dispensers on the benefits of the system both to them and society; and
 (3)facilitate linkage to the State substance abuse agency and substance abuse disorder services. (i)Consultation with Attorney GeneralIn carrying out this section, the Secretary shall consult with the Attorney General of the United States and other relevant Federal officials to—
 (1)ensure maximum coordination of controlled substance monitoring programs and related activities; and (2)minimize duplicative efforts and funding.;
 (10)in subsection (l)(2)(A), as redesignated by paragraph (7)— (A)in clause (ii), by inserting ; established or strengthened initiatives to ensure linkages to substance use disorder services; before or affected patient access; and
 (B)in clause (iii), by inserting and between controlled substance monitoring programs and health information technology systems before , including an assessment; (11)by striking subsection (m) (relating to preference), as redesignated by paragraph (7);
 (12)by redesignating subsections (n) through (p), as redesignated by paragraph (7), as subsections (m) through (o), respectively;
 (13)in subsection (m)(1), as redesignated by paragraph (12), by striking establishment, implementation, or improvement and inserting establishment, improvement, or maintenance; (14)in subsection (n), as redesignated by paragraph (12)—
 (A)in paragraph (5)— (i)by striking means the ability and inserting the following:
						
 means—(A)the ability; (ii)by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (B)sharing of State controlled substance monitoring program information with a health information technology system such as an electronic health records system, a health information exchange, or an e-prescribing system.;
 (B)in paragraph (7), by striking pharmacy and inserting pharmacist; and (C)in paragraph (8), by striking and the District of Columbia and inserting , the District of Columbia, and any commonwealth or territory of the United States; and
 (15)by amending subsection (o), as redesignated by paragraph (12), to read as follows:  (o)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years from 2016 through 2020..
			
	Passed the House of Representatives September 8, 2015.Karen L. Haas,Clerk
